UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1046


CHIGOZIE M. ENOCH,

                Plaintiff - Appellant,

          v.

ADVANCED BIOSCIENCE LABORATORIES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      James K. Bredar, District Judge.
(8:12-cv-03701-JKB)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chigozie M. Enoch, Appellant Pro Se.    Eric Matthew Rigatuso,
John S. Vander Woude, ECCLESTON & WOLF, PC, Hanover, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chigozie M. Enoch appeals the district court’s order

granting Defendant’s motion for summary judgment in his civil

action alleging retaliation under Title VII of the Civil Rights

Act of 1964, as amended.            We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated   by    the    district    court.       Enoch   v.     Advanced   Bioscience

Labs., Inc., No. 8:12-cv-03701-JKB (D. Md. Jan. 10, 2014).                        We

dispense      with    oral   argument      because      the     facts    and   legal

contentions     are    adequately    presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2